                                 Case: 19-14802           Doc: 2       Filed: 11/27/19           Page: 1 of 5

                                                   United States Bankruptcy Court
                                                    Western District of Oklahoma
              Jeffery Bohannan
     In re                                                                                          Case No.

                                                          CHAPTER 13 PLAN
                                                          Check if this is an amended plan

1.    NOTICES:

To Debtors:         This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                    does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                    district. Plans that do not comply with local rules and judicial rulings may not be confirmable.
                   In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                   You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                   not have an attorney, you may wish to consult one.
                   If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                   objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
                   by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
                   confirmation is filed. See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in order to be paid
                   under any plan.

 The plan contains nonstandard provisions set out in Section 10.                                                         ■   Yes     No

 The plan limits the amount of a secured claim based on a valuation of the collateral in accordance with                 ■   Yes     No
 Section 5.C.(2)(b).

 The plan avoids a security interest or lien in accordance with Section 9.                                                   Yes   ■ No


2.    PAYMENTS TO THE TRUSTEE: The Debtor (or the Debtor’s employer) shall pay to the Trustee the sum of $________      1922.87 per
                 60 months. If the plan payment structure is in the form of step payments, the payment structure is indicated below.
      month for _____
      Plan payments to the Trustee shall commence on or before 30 days after the Chapter 13 Petition is filed. The Debtor shall turn
      over such additional funds as required by law and/or any Court Order.

      Step payments:
                                        115,372.74
      Minimum total of plan payments: $_______________

      The Debtor intends to pay plan payments:
      ■ Direct or
        By wage deduction from employer of:            Debtor
                                                       Joint Debtor

      Debtor’s Pay Frequency:         Monthly       Semi-monthly (24 times per year)    Bi-weekly (26 times per year)   ■ Weekly    Other

      Joint Debtor’s Pay Frequency:        Monthly       Semi-monthly (24 times per year)    Bi-weekly (26 times per year)     Weekly
                                           Other

3.                                ______ month plan.
      PLAN LENGTH: This plan is a 60

4. GENERAL PROVISIONS:

      a.     As used herein, the term "Debtor" shall include both Debtors in a joint case.

      b.     Student loans are non-dischargeable unless determined in an adversary proceeding to constitute an undue hardship under 11
             U.S.C. §523(a)(8).
                            Case: 19-14802             Doc: 2       Filed: 11/27/19           Page: 2 of 5

   c.   The Trustee will make no disbursements to any creditor until an allowed proof of claim has been filed. In the case of a
        secured claim, the party filing the claim must attach proper proof of perfection of its security interest as a condition of
        payment by the Trustee.

   d.   Creditors not advising the Trustee of address changes may be deemed to have abandoned their claims.

   e.   All property shall remain property of the estate and shall vest in the Debtor only upon dismissal, discharge, conversion or
        other specific Order of the Court. The Debtor shall be responsible for the preservation and protection of all property of the
        estate not transferred to and in the actual possession of the Trustee.

   f.   The debtor is prohibited from incurring any debts except such debts approved pursuant to the Court’s directives or as
        necessary for medical or hospital care.

5. DISBURSEMENTS TO BE MADE BY TRUSTEE:

   A. ADMINISTRATIVE EXPENSES:
      (1) Estimated Trustee's Fee:     _______%
                                       7.5
      (2) Attorney's Fee (unpaid portion):          $___________
                                                     3,000.00    to be paid through plan in monthly payments
      (3) Filing Fee (unpaid portion):     $_______

   B. PRIORITY CLAIMS UNDER 11 U.S.C. § 507:

        (1) DOMESTIC SUPPORT OBLIGATIONS:

             (a) Debtor is required to pay all post-petition domestic support obligations directly to the holder of the claim.

             (b) The name(s) of the holder(s) of any domestic support obligation are as follows:
        Stacey Bohannan


             (c) Anticipated Domestic Support Obligation Arrearage Claims. Unless otherwise specified in this Plan, priority claims
             under 11 U.S.C. § 507(a)(1) will be paid in full pursuant to 11 U.S.C. § 1322(a)(2). These claims will be paid at the same
             time as secured claims. Any allowed claim for a domestic support obligation that remains payable to the original
             creditor shall be paid in full pursuant to the filed claim, unless limited by separate Court Order or filed Stipulation.

                Arrearage shall be paid through wage assignment, pursuant to previous Order entered by a non-bankruptcy Court.

                Arrearage shall be paid in full through the plan.

                                           Name                                        Estimated arrearage    Projected monthly arrearage
                                                                                             claim                  payment in plan
        NO ARREARAGE                                                                   $                     $
                                                                                       $                     $

             (d) Pursuant to §§ 507(a)(1)(B) and 1322(a)(4), the following domestic support obligation claims are assigned to, owed
             to, or recoverable by a governmental unit, and shall be paid as follows:

        Claimant and proposed treatment:

        (2) OTHER PRIORITY CLAIMS:

            (a) Pre-petition and/or post-petition priority tax claims shall be paid in full pursuant to the filed claim unless
            limited by separate Court Order or filed Stipulation.

        Name                                                                                                     Estimated Claim
        Oklahoma Tax Commission                                                                                  $ 500
                                                                                                                 $

            (b) All other holders of priority claims listed below shall be paid in full as follows:

        Name                                                                                                     Amount of Claim
                                                                                                                 $
                                                                                                                 $
                         Case: 19-14802             Doc: 2         Filed: 11/27/19             Page: 3 of 5

C.   SECURED CLAIMS:

     (1) PRE-CONFIRMATION ADEQUATE PROTECTION: Pre-confirmation adequate protection payments to the
     following Creditors holding allowed claims secured by a purchase money security interest in personal property shall be paid
     by the Trustee through the plan as provided below. Adequate protection payments shall not be paid until the Creditor files a
     proof of claim, with proper proof of security attached.

                                                                                                                    Pre-Confirmation
     Name                                                                    Collateral Description                 Monthly Payment
                                                                                                                    $
                                                                                                                    $
                                                                                                                    $

     (2) SECURED DEBTS WHICH WILL NOT EXTEND BEYOND THE LENGTH OF THE PLAN:

        (a) SECURED CLAIMS NOT SUBJECT TO VALUATION: Secured creditors with a purchase money security interest
        securing a debt either incurred within the 910-day period preceding the filing of the bankruptcy petition where the collateral
        is a motor vehicle acquired for personal use, or incurred within the 1-year period preceding the bankruptcy petition where
        the collateral is any other thing of value, shall be paid in full with interest at the rate stated below. The amount stated on an
        allowed proof of claim controls over any contrary amount listed below.

                                                                                      Estimated Amount
     Name                                           Collateral Description                 of Claim      Monthly Payment      Interest Rate

                                                                                     $                   $                          %

                                                                                     $                   $                          %

                                                                                     $                   $                          %

        (b) SECURED CLAIMS SUBJECT TO VALUATION: All other secured creditors, except secured tax creditors, shall
        be paid the proposed secured value with interest in the amounts stated below. To the extent the proposed secured value
        exceeds the secured claim, only the claim amount, plus interest shall be paid. Secured tax claims shall be paid as filed
        unless limited by separate Court Order.
        NOTE: The valuation of real estate requires the filing of a motion to determine value and the entry of a separate Court
        Order before any proposed secured value of real estate stated below may be approved.

                                                                                      Proposed Secured
     Name                                           Collateral Description                 Value         Monthly Payment      Interest Rate
      Conn’s Appliances Inc                   2 couches                                  500                 8.33               0
                                                                                     $                   $                          %
      Conn’s Appliances Inc                   1 television                               20                  0.33               0
                                                                                     $                   $                          %

                                                                                     $                   $                          %

     (3) DEBTS SECURED BY PRINCIPAL RESIDENCE WHICH WILL EXTEND BEYOND THE LENGTH OF THE
     PLAN (LONG-TERM DEBTS):

                                                                         *Monthly  *1st Post-petition        *Estimated Amt   Interest On
     Name                                 Collateral Description      Ongoing Pymt      Payment                of Arrearage    Arrearage
      JPMCB - Chase                   Residence                       $ 1104       $ 1104                     $ 31,000          6       %
                                                                      $                   $                    $                        %
                                                                      $                   $                    $                        %

     *The “1st post-petition payment” is the monthly ongoing mortgage payment which comes due between the petition date and the due date of
     the first plan payment. The arrearage amounts, monthly ongoing payment, and 1st post-petition payment are estimated and will be paid
                              Case: 19-14802              Doc: 2          Filed: 11/27/19           Page: 4 of 5

         according to the amount stated on the claim unless objected to and limited by separate Court Order. The interest rate to be paid on the
         arrearage and the 1st post-petition payment is reflected above.

         (4) OTHER SECURED DEBTS WHICH WILL EXTEND BEYOND THE LENGTH OF THE PLAN (LONG-TERM
         DEBTS):

                                                                                *Monthly   *1st Post-petition       *Estimated Amt      Interest On
          Name                                  Collateral Description        Ongoing Pymt      Payment               of Arrearage       Arrearage
                                                                             $                 $                      $                              %
                                                                             $                 $                      $                              %
                                                                             $                 $                      $                              %

         * The “1st post-petition payment” is the monthly ongoing payment which comes due between the petition date and the due date of the first
         plan payment. The arrearage amounts, monthly ongoing payment, and 1st post-petition payment are estimated and will be paid according to
         the amount stated on the claim unless objected to and limited by separate Court Order. The interest rate to be paid on the arrearage and the
         1st post-petition payment is reflected above.

     D. UNSECURED CLAIMS:

         (1) Special Nonpriority Unsecured claims shall be paid in full plus interest at the rate stated below, as follows:

          Name                                                                                                  Amount of Claim         Interest Rate

                                                                                                          $                                        %

                                                                                                          $                                        %

                                                                                                           $                                         %

                                                                                                            0 percent, unless the
         (2) General Nonpriority Unsecured: Other unsecured creditors shall be paid pro-rata approximately ____
             plan guarantees a set dividend as follows:
                                                                      0
            Guaranteed dividend to non-priority unsecured creditors: ____________.

6. DIRECT PAYMENTS BY DEBTOR: The Debtor shall make regular payments directly to the following creditors:

          Name                                                           Amount of       Monthly              Collateral Description if Applicable
                                                                          Claim          Payment
           Dept of Education / Nelnet                                    $ 65,827.00    $ 0            None, Paid by Co-Debtor
           YNB                                                           $ 11,244       $ 0            None, Paid by Co-Debtor
                                                                         $              $

     NOTE: Direct payment will be allowed only if the debtor is current on the obligation, the last payment on the obligation comes
     due after the last payment under this plan, and no unfair preference is created by the direct payment.

7.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES: The plan rejects all executory contracts and unexpired leases,
     except as follows:

          Name                                                                                Description of Contract or Lease




8. SURRENDERED PROPERTY: The following property is to be surrendered to the secured creditor, with a deficiency allowed,
    unless specified otherwise. The Debtor requests the automatic stay be terminated as to the surrendered collateral upon entry of
    Order Confirming Plan or other Order of the Court.

          Name                                                   Amount of Claim                          Collateral Description
                                                                 $
                                                                 $
                                                                 $
                                                                 $
                            Case: 19-14802            Doc: 2         Filed: 11/27/19         Page: 5 of 5

9.   LIEN AVOIDANCE: No lien will be avoided by the confirmation of this plan. Liens may be avoided only by separate Court
     Order, upon proper Motion including reasonable notice and opportunity for hearing.

     Liens Debtor intends to avoid:

         Name                                                   Amount of Claim                   Description of Property
                                                            $
                                                            $
                                                            $
                                                            $

 10. NONSTANDARD PLAN PROVISIONS: Any nonstandard provision placed elsewhere in this plan is void.

      All past-due debts owed by Debtor, including all hold harmless language, contained in, or arising out of, the divorce decree
      between Debtor and his ex-wife, Stacey Bohannan, are debts incurred by the Debtor in the course of a divorce, in connection with
      a divorce decree and are not domestic support, and are therefore dischargeable by this Chapter 13. This provision does not apply
      to ongoing child support, which is not past-due, and will continue to be paid directly by Debtor.




 X By checking this box certification is made by the Debtor, if not represented by an attorney, or the Attorney for Debtor, that the plan
contains no nonstandard provision other than those set out in this paragraph.



 Date    11/27/2019                                     Signature     /s/ Jeffery Bohannan
                                                                      Debtor


 Date                                                   Signature
                                                                      Joint Debtor
 s/ Luke Homen
 _______________________________
Attorney Signature
 _______________________________
Luke    Homen
 Attorney Name
OK Bar # 32243
 _______________________________
Luke    Homen Law, PLLC
 Bar Number
10313    Greenbriar Parkway
 _______________________________
Oklahoma
 Address      City, OK 73159
 _______________________________
Phone:    (405) 639-2099
 City, (405)
Fax:   State, Postal Code
              252-1654
 _______________________________
luke@lukehomenlaw.com
 Telephone Number
 _______________________________
 Fax Number
 _______________________________
 Email Address
 Attorney for Debtor(s)
